Citation Nr: 0309913	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  94-35 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
ankylosing spondylosis of the lumbar spine with a history of 
rheumatoid arthritis and degenerative arthritis of the lumbar 
spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
ankylosing spondylosis of the cervical spine with a history 
of rheumatoid arthritis and degenerative arthritis of the 
cervical spine, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased disability rating for 
ankylosing spondylosis of the thoracic spine with a history 
of rheumatoid arthritis and degenerative arthritis of the 
thoracic spine, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial compensable disability rating 
for a dilated aortic root.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The Board's January 1997 decision in this case was appealed 
to the United States Court of Appeals for Veterans Claims 
(Court), which entered an order in July 1998, granting a 
joint motion of the parties to dismiss the appeal in part, to 
vacate the Board's decision in part and to remand those 
matters to the Board for further action consistent with the 
motion of the parties.    

When the case was before the Board in December 1998, it was 
remanded for further development.  While the case was in 
remand status, the RO separately rated the components of the 
veteran's spinal disability, as reflected on the title page 
of this decision.  

The Board also observes that in September 1993, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (then known as a Board Member).  
Subsequently, the veteran testified at a hearing before a 
different Veterans Law Judge at the Board's Washington, D.C. 
office in November 1996.  

The Veterans Law Judge who presided over the veteran's 
November 1996 Board hearing is no longer employed by the 
Board.  In December 2002 the Board sent the veteran a letter 
advising him of this fact, and apprising him of his right to 
testify before another Veterans Law Judge, if desired.  In a 
signed response received by the Board in January 2003, the 
veteran advised VA that he did not want an additional 
hearing.  

The veteran has alleged that his dilated aortic root has 
caused other heart conditions.  The record reflects that the 
veteran has been denied service connection for heart disease, 
other than a dilated aortic root.  If the veteran desires to 
reopen a claim for service connection for coronary artery 
disease or any other currently non service-connected heart 
disorder, he should so inform the RO, which should respond 
appropriately to any clarification provided by the veteran.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein has been 
obtained.
 
2.  The veteran's ankylosing spondylosis of the lumbar spine 
is manifested by severe limitation of motion; ankylosis of 
the lumbar spine is not present.  

3.  The veteran's ankylosing spondylosis of the cervical 
spine is manifested by ankylosis of the cervical spine at a 
favorable angle.

4.  The veteran's ankylosing spondylosis of the thoracic 
spine is manifested by severe limitation of motion; ankylosis 
of the thoracic spine is not present.

5.  The veteran's dilated aortic root is asymptomatic and 
productive of no functional impairment.


CONCLUSIONS OF LAW

1.  The ankylosing spondylitis of the veteran's spine with a 
history of rheumatoid arthritis and degenerative arthritis 
does not warrant more than a 40 percent rating for the lumbar 
segment of the spine, a 30 percent rating for the cervical 
segment of the spine or a 10 percent rating for the thoracic 
segment of the spine.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§  4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5286, 5287, 5288, 5289, 5290, 5291, and 5292 (2002). 

2.  The schedular criteria for a compensable evaluation for a 
dilated aortic root have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7000 (1998); 
38 C.F.R. §§ 4.7, 4.10, 4.20, 4.31, 4.104, Diagnostic Code 
7000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, correspondence from the RO to the 
veteran, and the Board's January 1998 remand, the veteran has 
been informed of the VCAA and the implementing regulations, 
the evidence and information necessary to substantiate his 
claims, the information needed from him to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide in obtaining evidence on his behalf, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notice requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The record also reflects that the veteran's service medical 
records are associated with the claims folders.  In addition, 
the RO has obtained pertinent post-service treatment records 
and afforded the veteran appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that should be obtained 
to substantiate the claims.  The Board is also unaware of 
such outstanding evidence or information.  Accordingly, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  

Ankylosing Spondylitis

At his hearings before RO personnel and the Board, the 
veteran testified that he experiences pain in his back almost 
every day, and has limitation of motion, muscle spasm, muscle 
weakness, and stiffness; that make him tired and limit his 
physical activities.  He also stated that he takes medication 
on a daily basis.  After one hearing, he submitted excerpts 
from The Arthritis Handbook, Straight Talk on Spondylitis by 
the Spondylitis Association of America and Understanding 
Arthritis by the Arthritis Foundation.  He also submitted a 
copy of Seronegative Spondylarthropathyies from the May 1993 
Scientific America.

Evidence relevant to the current level of severity of the 
veteran's ankylosing spondylosis of the lumbar, cervical and 
thoracic spine areas includes the record of a VA X-ray of the 
veteran's cervical spine taken in October 1996, which 
indicates that the veteran had ankylosis of the anterior 
portion of the cervical spine from C3 down to at least the 
cervicothoracic junction.  The interpreter stated that, 
"There is no movement of the cervical spine even with 
flexion and extension or evidence of instability."

Also relevant is the report of a VA spine examination 
conducted in July 1998.  At that time, the veteran complained 
of pain, stiffness, easy fatigability and lack of endurance 
of the lumbar and cervical spine.  He also reported that he 
had recently begun to notice that his ability to rotate his 
head to the left was extremely limited, requiring him to turn 
his whole body to the left in order to see objects to the 
left of him.  He reported that his symptoms were constant, 
occurring all the time, and worsened in cold weather and with 
stress.  The veteran reported that he was 76 years old and 
retired, and did not drive much or work.

On physical examination, the veteran was found to have 
"extreme limitation of movement."  Range of motion testing 
of the lumbar spine revealed flexion forward to 20 degrees, 
extension backward to zero degrees, lateral flexion to 10 
degrees and rotation to 10 degrees.  Range of motion testing 
of the cervical spine revealed flexion forward to 10 degrees, 
extension backward to zero degrees, lateral flexion to 5 
degrees and rotation to 5 degrees.  The examiner stated that 
there were muscle spasm, weakness and tenderness present.  
The examiner described a fixed deformity of the spine, 
consistent with degenerative disease, possibly ankylosing 
spondylitis.  The musculature of the back was poor.  Pinprick 
sensation was normal, reflexes were 1+, and Babinski sign was 
neutral.  X-rays revealed spondylitis of the entire lumbar 
spine, and severe arthritic changes of the cervical spine 
from C3 to C7.  The examiner commented that since the 
veteran's last rating examination in 1993, his limited range 
of motion had worsened, his inability to rotate his head to 
the left had become increasingly pronounced, and his ability 
to flex forward was also limited.  The veteran was described 
as being limited to walking short distances with a cane.

Also relevant is a statement dated in July 1998 from Albert 
D. Engstrom, M.D., a physician in private practice.  In this 
statement, Dr. Engstrom noted that he had been treating the 
veteran since 1969 for arthritis in his back.  He indicated 
that the veteran had a diagnosis of ankylosing spondylitis in 
his low back, and, over the years, had also developed 
arthritis in other areas, including his neck.  He stated that 
he had reviewed the veteran's records and had found no 
evidence of any type of arthritis other than degenerative 
arthritis and noted that ankylosing spondylitis was a type of 
degenerative arthritis.  He also stated that the process of 
degenerative arthritis in the veteran's neck was an extension 
of the ankylosing spondylitis in his lumbar spine, and that 
X-rays of the veteran's cervical spine showed large 
osteophytes, some of which were bridging across the level of 
C4, C5 and C6.  The final impression of these X-rays was of 
extensive spondylolysis involving especially the lower four 
cervical vertebrae.

The veteran again underwent a VA spine examination in May 
2000, at which time he complained of constant pain in his 
back from the neck to the upper and lower back, knees and 
ankles.  On physical examination, the veteran walked with 
mild kyphosis with his head protruded forward, with forward 
tilting of the neck.  The musculature of the veteran's 
cervical spine was moderate, and there was no evidence of 
muscle spasm.  Range of motion testing revealed flexion 
forward to 20 degrees, extension backward to 10 degrees, 
right and left lateral flexion to 5 degrees, and rotation to 
30 degrees. 

Examination of the thoracic spine revealed slight kyphosis, 
but no tenderness.  Muscle tone was moderate.

Examination of the lumbosacral spine revealed a loss of 
lordosis, mild kyphosis with scoliosis in the lumbar area.  
There was moderate muscle tone noted without any spasm.  
There was no tenderness to palpation.  Range of motion 
testing revealed flexion forward to 40 degrees, extension to 
zero degrees, with pain, right and left lateral flexion to 5 
degrees, and right and left lateral rotation to 0 degrees, 
without any pain.  

X-rays revealed fusion of the cervical spine between C4 and 
C7 due to anterior bony bridging.  The thoracic spine had 
minimal arthritis, but no anterior ligament calcification.  
The lumbosacral spine also had minimal arthritis.  Sacroiliac 
joints were open, with no evidence of any fusion of these two 
joints.  The examiner rendered a diagnosis of chronic 
ankylosing spondylitis with gross limitation of motion of the 
spine.

In response to questions posed in the Board remand, the 
examiner stated that he could not differentiate between 
rheumatoid arthritis and ankylosing spondylitis at this 
stage, noting that the manifestations as described were all 
due to pathological changes in the bones which were due to 
rheumatoid arthritis.  He opined that the veteran's 
subjective complaints, including pain in various parts of the 
body, were not a residual of his ankylosing spondylitis.  
However, he could not express any opinion as to the 
relationship between the veteran's service-connected 
ankylosing spondylitis and his diagnosed degenerative 
arthritis.

The Board notes that the veteran's claims files also contain 
extensive VA and private inpatient and outpatient treatment 
notes dated throughout the 1990s, many of which make 
reference to back pain and the fact that the veteran was 
suffering from ankylosing spondylosis of the entire spine, 
with complete ankylosis of the cervical spine.

Dilated Aortic Root

A VA hospital record dated in November 1989 indicates that 
the veteran was hospitalized at that time for treatment of 
coronary artery disease, hypertension, a left inguinal hernia 
and osteoarthritis.  An echocardiogram disclosed a mildly 
dilated aortic root.  

A letter dated in August 1992 from a VA physician indicates 
that the appellant was being treated at the VA rheumatology 
clinic, that he had been shown to have a dilated aortic root, 
and that this condition is often associated with ankylosing 
spondylitis.

A letter dated in October 1992 from a VA cardiologist states 
that the appellant had spondylosing ankylosis and a mildly 
dilated aortic root with no aortic regurgitation.  The 
cardiologist stated that it is a known fact that these two 
conditions are associated.

A VA diseases of the heart examination in October 1992 found 
a mildly dilated, aortic root associated with ankylosing 
spondylitis.  Coronary artery disease was also noted.  Chest 
X-ray showed the heart size to be normal.  The examiner 
stated that the aortic dilation was causing no symptoms and 
opined that the coronary artery disease was not related to 
the appellant's ankylosing spondylitis.

A rating decision dated in November 1992 granted service 
connection for a dilated aortic root and rated it as 
noncompensable.  The veteran has appealed the assignment of 
this initial noncompensable rating.

A VA echocardiogram in August 1993 disclosed that the mid and 
distal septum to was hypokinetic with an estimated ejection 
fraction of 55 percent.  The aortic root size was 3.8 cm.  
There was trace mitral valve regurgitation.

At the time of a June 1994 CT scan of the cervical spine, 
incidental note was made of mural calcification in the 
carotid bulb bilaterally and the superior surface of the 
aortic arch, most likely atherosclerotic in etiology.  

More recent evidence includes the report of a VA 
cardiovascular examination dated in January 2000.  The 
examination showed a normal first heart sound and second 
heart sound.  There was no third heart sound, fourth heart 
sound, heaves or thrills.  The point of maximal impulse was 
normal.  He did have a mild systolic murmur at Grade I/VI, 
best heard over the left intercostal interspace.  
Electrocardiogram (EKG) showed normal sinus rhythm, first 
degree atrioventricular block, inferior and lateral T wave 
inversions, and poor R wave progression.  The examiner 
rendered a diagnosis of ischemic cardiomyopathy with moderate 
left ventricular dysfunction.  

In response to specific questions posed by the Board in a 
December 1998 remand, the examiner stated that all necessary 
tests had been accomplished.  Regarding the impact of the 
veteran's dilated aortic root, the examiner stated that, 
"The patient's restrictions are not related in any way to 
his service connected dilated aortic root.  The dilated 
aortic root in his case is related to his ischemic 
cardiomyopathy and, in and of itself is not an area of 
concern.  The remainder of his aortic valve as well as his 
other valves are unremarkable.  This patient does not have 
aortic root disease such as Marfan syndrome, aortitis, etc."  

Regarding the question of whether the veteran's subjective 
complaints and objective findings were attributable to a 
service-connected disorder, the examiner stated that the 
veteran's physical complaints of dyspnea on exertion and 
shortness of breath were attributable to his ischemic 
cardiomyopathy.  He also felt that the veteran's impairment 
was most likely due to exercise-induced ischemia or ischemia 
with transient diastolic dysfunction.  However, he stated 
that he did not know what the veteran was service-connected 
for.

Therefore, in March 2000 the RO determined that further 
clarification and opinions from this examiner were required.  
In an April 2000 addendum, the examiner who conducted the 
January 2000 examination stated that the veteran was service-
connected for aortic root dilation, which was a physical sign 
seen on imaging studies of the heart, and which could be due 
to many conditions.  He also noted that the veteran was 
service-connected for rheumatoid arthritis, which, like 
ankylosing spondylitis, could be associated with aortic root 
dilation.

The examiner also stated that, as noted by a VA examiner in 
October 1999, it was not clear that the veteran had 
inflammatory arthritis (rheumatoid or ankylosing 
spondylitis).  He did have ischemic cardiomyopathy, which is 
associated with dilation of the heart and the aortic root.  
Finally, he stated that the veteran's aortic root dilation 
was not causing his symptoms.  He indicated that the veteran 
had cardiomyopathy complaints related to his underlying 
ischemic heart disease, and had New York Heart Association 
Class III symptoms of heart failure.  However, he added that, 
"[t]hese symptoms are not the result of his dilated aortic 
root."

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Ankylosing Spondylitis 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002, which provides that it may be rated as 
an active process or on the basis of chronic residuals, such 
as limitation of motion or ankylosis.   

The maximum rating authorized for limitation of motion of the 
lumbar spine is 40 percent and this rating is warranted if 
the limitation of motion is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

The maximum rating authorized for limitation of motion of the 
cervical spine is 40 percent and this rating is warranted if 
the limitation of motion is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  

Ankylosis of the cervical spine warrants a 30 percent rating 
if it is at a favorable angle or a 40 percent rating if it is 
at an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5287.

The maximum rating authorized for limitation of motion of the 
thoracic spine is 10 percent and this rating is warranted if 
the limitation of motion is moderate or severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.  

Ankylosis of the thoracic spine warrants a 20 percent rating 
if it is at a favorable angle or 30 percent rating if it is 
at an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5288.

Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without joint 
involvement (Bechterew type) warrants a 100 percent rating.  
Complete fixation of the spine at a favorable angle warrants 
a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5286.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Each segment of the veteran's spine is currently assigned the 
maximum evaluation possible on the basis of limitation of 
motion.  In fact, the assigned evaluations for the cervical 
and lumbar segments of the spine contemplate severe 
limitation of motion or ankylosis at a favorable angle.

The record reflects that the veteran has remaining useful 
motion of the thoracic and lumbar segments of his spine.  
Therefore, Diagnostic Code 5286 is not for application, and a 
higher rating is not warranted for the thoracic or lumbar 
segment of the spine on the basis of ankylosis.

The record also reflects that the veteran does not have 
active rheumatoid arthritis so there is no appropriate basis 
for rating the disability as an active process under 
Diagnostic Code 5002.  

With respect to the cervical spine, the record does reflect 
that this segment of the spine is fixed; however, the 
ankylosis is in a favorable position, with the spine upright 
and the neck tilting slightly forward.  Therefore, the 
disability is properly evaluated as 30 percent disabling 
under DC 5287.  

In sum, although the record demonstrates that the veteran's 
ankylosing spondylitis is severe, the resulting functional 
impairment is contemplated by the currently assigned 
evaluations.

Dilated Aortic Root

The veteran's dilated aortic root has been evaluated as 
noncompensably (zero percent) disabling by analogy to the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7000, 
pursuant to which the severity of valvular heart disease 
(including rheumatic heart disease) is rated.  During the 
course of this appeal, the rating criteria for cardiovascular 
disorders, including DC 7000 were revised, effective January 
12, 1998.  The veteran is entitled to the application of the 
version of the regulation that is more favorable to him from 
the effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

Under the former criteria of Diagnostic Code 7000, a 10 
percent rating is warranted following active rheumatic heart 
disease, if there is an identifiable valvular lesion, slight, 
if any, dyspnea, and the heart is not enlarged.  A 30 percent 
evaluation is warranted from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for 3 years, or diastolic murmur 
with characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent rating is warranted when the heart is 
definitely enlarged, with severe dyspnea on exertion, 
elevation of the systolic blood pressure, or such arrhythmias 
as paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, with more than light manual labor precluded.  A 
100 percent evaluation is warranted when there is clinical 
and roentgenogram confirmation of definite enlargement of the 
heart, dyspnea on slight exertion, rales, pretibial pitting 
at the end of the day, or other definite signs of beginning 
congestive failure; and preclusion of more than sedentary 
labor.  

As noted above, effective January 12, 1998, the criteria of 
Diagnostic Code 7000 were revised to assure use of current 
medical terminology and unambiguous criteria, and to reflect 
medical advances.  See 62 Fed. Reg. 65,207 through 65,224 
(December 11, 1997).  Valvular heart disease (rheumatic heart 
disease) is now evaluated on the basis of the level of 
physical activity required to produce cardiac symptoms.  See 
62 Fed. Reg. 65,210- 65,212 (December 11, 1997).  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  If administering a treadmill test 
is not feasible because of medical reasons, the modified 
rating schedule provides alternative evaluation criteria for 
heart disease.  38 C.F.R. 4.104, NOTE (2) (2002).  In 
essence, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used. 

A 10 percent rating is warranted for valvular heart disease 
where a workload of greater than seven METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; continuous medication required.  A 30 percent 
rating is warranted where a workload of greater than five 
METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7100 (2002).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Following a review of the evidence, the Board finds that a 
compensable initial disability rating is not warranted under 
the former or current provisions of Diagnostic Code 7000, as 
the evidence indicates that the veteran has no symptoms or 
functional impairment as a result of his dilated aortic root.  
While the veteran clearly suffers from significant 
cardiomyopathy complaints, including dyspnea on exertion and 
shortness of breath, as a result of his ischemic heart 
disease, service connection is currently only in effect for 
the dilated aortic root, which the medical evidence 
demonstrates is not productive of symptoms or functional 
impairment.

As for the representative's argument that this condition 
should be rated analogous to aneurysm of the aorta under 
Diagnostic Code 7110, the Board disagrees.  Without medical 
evidence that the veteran has any manifestations or 
impairment due to the service-connected condition, as opposed 
to the nonservice-connected cardiovascular disorders, there 
is no valid reason to evaluate him under another diagnostic 
code.  Regardless of which code he is evaluated under, a 
compensable rating would not be warranted. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration 38 C.F.R. 
§ 3.321(b).  The record reflects that the veteran has not 
required frequent hospitalization for ankylosing spondylitis 
or the dilated aortic root, the manifestations of the 
ankylosing spondylitis are those contemplated by the 
schedular criteria and the dilated aortic root is 
asymptomatic.  In sum, there is no indication in the record 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the assigned 
ratings.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.  


(CONTINUED ON NEXT PAGE)	



ORDER

The Board having determined that ankylosing spondylitis of 
the spine with a history of rheumatoid arthritis and 
degenerative arthritis does not warrant a rating in excess of 
40 percent for the lumbar segment of the spine, in excess of 
30 percent for the cervical segment of the spine or in excess 
of 10 percent for the thoracic segment of the spine, the 
appeal is denied to this extent.

Entitlement to an initial compensable disability rating for a 
dilated aortic root is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

